On Petition for Rehearing.
Watson, P. J.
4. Appellants insist that the court erred in holding that the deed made by George Lowe to his children was an advancement instead -of a gift, but the authorities cited are not controlling in this case, for in the ease of Joyce v. Hamilton (1887), 111 Ind. 163, no conveyance was made, and in the case of Herkimer v. MacGregor (1891), 126 Ind. 247, stock was taken by the parent as trustee for the children. In the case of Shaw v. Kent (1858), 11 Ind. 80, it was held that a conveyance to a child was “prima facie evidence of an intent to advance him, ’ ’ but the grantee had a right-i! to rebut the evidence or presumption, and show that the intention was otherwise. ’ ’ •This, they say, would involve a question of fact to be determined by the court or jury. In the case of Woolery v. Woolery (1868), 29 Ind. 249, it was likewise held that it is a question of fact for the court or jury to determine.
The presumption, that a conveyance made by a parent to a child or children without consideration is an advancement, is a rebuttable presumption, and may be overthrown by competent evidence; but the trial court holds, under all the circumstances surrounding the transaction in this case, that this presumption is not overthrown, and the voluntary *411deed made to appellants by their father was an advancement. In the case of Ruch v. Biery (1887), 110 Ind. 444, a case very much like the one under consideration, it was held that the deed there made was an advancement. Hodgson v. Macy (1856), 8 Ind. 121; Higham v. Vanosdol (1890), 125 Ind. 74; Culp v. Wilson (1892), 133 Ind. 294; Heady v. Brown (1898), 151 Ind. 75.
8. However, to constitute an advancement it is not necessary that the provision should take place in the parent’s lifetime, and the portion may be secured to the child in futuro, or may commence after the parent’s death, or upon a contingency that has happened or will arise within a reasonable time. Clark v. Willson (1867), 27 Md. 693; Ruch v. Biery, supra; Thornton, Gifts and Advancements §561.
6. It is also insisted that a rehearing should be granted, for the reason that the court rejected the testimony of William A. Morgan, although it is admitted that the conversation took place long after the execution of the deed. In the case of Woolery v. Woolery, supra, the court said: “The declarations of the father, made a few days prior to the conveyance, as well as those made subsequent thereto, tending to show his purpose or intent in procuring the conveyance, may be fairly considered as a part of the res gestae, or facts forming a part of the transaction, and in explanation thereof, and were proper evidence for that purpose.” But this evidence, the rejection of which is complained of, being given a year or more after the execution of the deed, under this authority and the authorities cited in the original opinion, was correctly rejected by the trial court. Stauffer v. Martin (1909), 43 Ind. App. 675.
The petition for rehearing is overruled.